DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed 12/29/2020 have been considered.  Claim 1 has been amended.  Claims 1-3 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marrache (PGPub. 2009/0144900).
With regard to Claim 1:
Marrache discloses:  A dual-function sheet (10), comprising: an upper layer (40) having an upper surface and an underside surface, the upper layer comprising fabric material ([0018]); a lower layer (20) having an upper surface and an underside surface, the lower layer comprising plastic material ([0018]); the entire upper layer fused to the lower layer to form a unitary sheet (Marrache discloses that multiple fasteners can be used and placed anywhere on Ref 40 and Ref 20 and that any suitable type of fastener, including adhesive strips, can be used; see [0020]); 
With regard to Claim 2:
Marrache discloses:  whereby the plastic material is waterproof ([0018]).
With regard to Claim 3:
Marrache discloses:  whereby the plastic material is water-resistant (See [0018], additionally material that is waterproof is also inherently water-resistant).
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.  Applicant argues that the prior art of Marrache does not explicitly or inherently disclose each and every limitation of amended Claim 1, specifically in regards to the limitation of “the entire upper layer fused to the lower layer to form a unitary sheet”.  Examiner respectfully disagrees.
Marrache discloses that “at least one fastener” is required to attached upper layer 40 to lower layer 20, see [0020], which means that multiple fasteners may be used if necessary.  Furthermore, Marrache discloses that any suitable type of fastener may be used including hook and loop fasteners or adhesive strips.  Finally, Marrache discloses that said fasteners may be placed on any portion of upper layer 40 and lower layer 20 and the fasteners are limited to being placed around the edges of each layer. . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAHIB T. ZAMAN/
Examiner
Art Unit 3673

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673